Citation Nr: 0108112	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility to Department of Veterans Affairs (VA) 
benefits. 




INTRODUCTION

The appellant claims that her spouse, who died in May 1988, 
had service in the Philippine Commonwealth Army in the 
service of the United States during World War II.  This 
matter comes on appeal from a May 1999 decision by the Manila 
VA Regional Office.


FINDING OF FACT

The appellant's spouse did not have verified service in the 
Philippine Commonwealth Army, to include the recognized 
guerrillas, during World War II.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not demonstrated. 10 
U.S.C. § 1552(a); 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. 
§ 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has claimed entitlement to VA benefits based on 
alleged service by her spouse with the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces. She has claimed that the Philippine Veterans Affairs 
office has certified that he served in the Bataan Military 
District and that his name has been sent to the Philippine 
Veterans Board. Basic eligibility to VA benefits, however, is 
dependent on verification of valid military service by the 
U.S. Army Reserve Personnel Command (ARPERSCOM). ARPERSCOM 
has certified, in August 1990, that the appellant's spouse 
had no service in the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

Under applicable law, a "Philippine Veteran" is defined as 
one who served on active duty before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States, including 
recognized guerrilla service. 38 U.S.C. § 107(a); 38 C.F.R. § 
3.8(c). Service department verification is a requirement for 
establishing qualifying military service for VA benefits. 
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992); 38 C.F.R. § 
3.203. Service department findings as to qualifying service 
for such benefits are binding on the VA, and any revisions of 
such findings are exclusively within the jurisdiction of the 
Board for Correction of Military Records. See Duro, supra; 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993); 10 U.S.C. § 
1552(a). As ARPERSCOM has certified that the appellant's 
spouse did not have qualifying service, the VA is bound by 
that determination and is prohibited by its regulations from 
finding that he served in the Philippine Commonwealth Army or 
had recognized guerilla service. Accordingly, the appellant 
does not have basic eligibility to VA benefits based on the 
claimed military service of her late spouse.


ORDER

Basic eligibility to VA benefits is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

